Title: To James Madison from Ebenezer H. Cummins, 23 July 1811 (Abstract)
From: Cummins, Ebenezer H.
To: Madison, James


23 July 1811. Has just heard that “the consulship at Tripoli is without an officer, in consequence of Mr. Payne’s determination not to return again.” If so, he offers his services. Has been disappointed and deceived in his expectations of military life where his present rank is “discouraging.” Would prefer an active life. Refers JM to Dolley Madison and Monroe “who have had some better opportunities of knowing me and my pretensions.”
 